 



FIDELITY SOUTHERN CORPORATION
FIDELITY BANK
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 18th day
of January, 2007, by and among FIDELITY SOUTHERN CORPORATION (“Fidelity”), a
Georgia Corporation, FIDELITY BANK (the “Bank”), a Georgia banking corporation,
and H. Palmer Proctor, Jr. (“Proctor”). The Employment Agreement among Fidelity,
the Bank and Proctor dated January 19, 2006 (the “2006 Agreement”) is hereby
terminated and replaced by this Agreement effective as of January 1, 2007;
provided, however, that Proctor shall retain all rights to any incentive
compensation payable under the 2006 Agreement which was earned and payable as of
the date hereof.
     WHEREAS, Proctor is the President of Fidelity and the Bank;
     WHEREAS, Fidelity and the Bank agree to continue to employ Proctor as
President of Fidelity and the Bank to provide the services set forth herein; and
     WHEREAS, Proctor agrees to accept such employment and to continue to
provide such services in accordance with the terms and conditions of this
Agreement;
     NOW, THEREFORE, in consideration of the mutual promises herein made and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
     1. Employment/Duties.
          (a) Fidelity and the Bank shall continue to employ Proctor as
President during the term of his employment as set forth in this Agreement and
Proctor hereby accepts such employment. Proctor also agrees to continue serving
as a member of the Boards of Directors of Fidelity (the “Board”) and of the
Bank.
          (b) Proctor shall be the President of Fidelity and the Bank and shall
be responsible for the day-to-day operations of the business of Fidelity and the
Bank and shall have such authority consistent with such position and necessary
for the conduct of such business under the general direction of the Chief
Executive Officer and the Boards of Directors of Fidelity and the Bank.
          (c) Proctor agrees that he will at all times and to the best of his
ability and experience faithfully perform all of the duties that may be required
of him pursuant to the terms of this Agreement and shall comply with all
policies and procedures adopted by the Boards of Directors or any committee
thereof. Proctor shall devote his full business time to the performance of his
obligations hereunder.
          (d) The term of employment of Proctor shall be for a term of three
(3) years, commencing as of January 1, 2007, and may be extended upon written
agreement of the parties.

 



--------------------------------------------------------------------------------



 



          (e) Proctor shall be prohibited from serving as a director of other
businesses and as a member of any committee of the board(s) of directors thereof
unless the Boards formally have approved such service before Proctor becomes any
such director or member of any committee of such board(s) of directors.
     2. Compensation.
          (a) Base Salary. During the term of the employment of Proctor
hereunder, Fidelity and the Bank will pay to Proctor an aggregate base salary
(“Base Salary”) at the rate of $360,000 per year, payable in arrears in equal
semi-monthly payments, subject to applicable withholdings and deductions. In the
event of the disability of Proctor, to the extent payments are received by him
under any employer sponsored disability program and/or under any disability
policy the premiums of which are paid by Fidelity or the Bank, the payments
hereunder are to be reduced by an amount equal to any such disability payments
that are intended to replace all or a portion of any compensation Proctor loses
due to such disability.
          (b) Incentive Compensation. Fidelity and the Bank shall pay to Proctor
the incentive compensation (“Incentive Compensation”) determined as set forth in
Attachment A hereto. Proctor shall be eligible to participate in incentive plans
and programs hereafter adopted as determined by the Board or the Compensation
Committee of the Board.
          (c) Employee Benefit Programs. Proctor shall be eligible to
participate in all employee benefit programs, including medical, dental and
hospitalization programs, now or hereafter made available by Fidelity to its
employees and/or executives, subject to terms and conditions of such programs,
including eligibility. It is understood that Fidelity reserves the right to
modify and rescind any program or adopt new programs in its sole discretion.
          (d) Life Insurance for Fidelity.
               (i) Fidelity may, in its sole discretion, maintain key man life
insurance on the life of Proctor and designate Fidelity as the beneficiary.
Proctor agrees to execute any documents necessary to effect the issuance of such
policy.
               (ii) Fidelity and the Bank agree to maintain the Flexible Premium
Adjustable Life Insurance, Universal Life policy issued by Great-West Life &
Annuity Insurance Company (the “Great-West Policy”), the New York Life Policy
and the West Coast Life Policy (including all replacement and subsitute
policies, as hereafter mutually agreed in writing) in the face amounts of
$500,000 and $500,000, respectively, payable to beneficiaries designated by
Proctor or his estate or trust in lieu thereof, at all times hereafter (except
as provided in Section 3(e)), regardless of the termination of this Agreement or
Proctor’s Termination of Employment hereunder including a Termination of
Employment pursuant to Section 3.
          (e) Additional Benefits. The unexercised Incentive Stock Options
granted April 24, 2002, shall continue in effect and shall not be affected by
any modification or termination of this Agreement.

2



--------------------------------------------------------------------------------



 



          (f) Vacation. Proctor is entitled to five (5) weeks vacation each
year. Vacation shall be taken at such times as not to materially interfere with
the business of Fidelity. The vacation time must be taken prior to the end of
each calendar year or as otherwise mutually agreed in writing, otherwise it
expires to the extent not taken.
          (g) Expenses. Fidelity shall pay all reasonable expenses incurred by
Proctor in the performance of his responsibilities and duties for Fidelity,
including without limitation, dues payable to the Capital City Club and to such
reasonable civic organizations as approved by the Compensation Committee of the
Bank. Proctor shall submit to Fidelity periodic statements of all expenses so
incurred in accordance with the policies of Fidelity then in effect. Subject to
such reviews as Fidelity may deem reasonably necessary, Fidelity shall, promptly
in the ordinary course of business, reimburse Proctor for the full amount of all
such expenses advanced by Proctor.
          (h) Automobile. Fidelity will continue to provide Proctor with an
appropriate automobile for his use and will maintain and insure it at Fidelity’s
expense. At least annually Proctor, in accordance with the Bank’s procedures,
shall report business and personal usage of the automobile.
     3. Early Termination.
          (a) For Cause.
               (i) Notwithstanding the foregoing, Proctor may have a Termination
of Employment by the Board “for cause” (as hereinafter defined) at any time upon
10 business days’ prior written notice. The term “for cause” shall mean (A) the
commission of a felony or any other crime involving moral turpitude or the
pleading of nolo contendere to any such act, (B) the commission of any act or
acts of dishonesty when such acts are intended to result or result, directly or
indirectly, in gain or personal enrichment of Proctor or any related person or
affiliated company and are intended to cause harm or damage to Fidelity, the
Bank or their subsidiaries, (C) the illegal use of controlled substances,
(D) the misappropriation or embezzlement of assets of Fidelity, the Bank or
their subsidiaries, (E) the breach of any other material term or provision of
this Agreement to be performed by Proctor (other than pursuant to Sections 4, 5,
6 or 7) which have not been cured within thirty (30) days of receipt of written
notice of such breach from the Board or the board of directors of the Bank, or
(F) the breach of any provision of Section 4, 5, 6 or 7 during his employment.
               (ii) Upon a Termination of Employment for cause, Fidelity and the
Bank shall have no further obligation to pay any compensation to Proctor or make
available to Proctor participation under any employee benefit program for
periods after the effective date of the Termination of Employment for cause.
Upon such a Termination of Employment, the Base Salary which accrued as of the
termination date, the Incentive Compensation payable pursuant to Section 2(b)
for the periods of employment and accrued but unused vacation pay will be paid
after the effective date of termination on the next normal payroll payment date.

3



--------------------------------------------------------------------------------



 



          (b) Other Termination by Fidelity.
               (i) Proctor may have a Termination of Employment by Fidelity or
the Bank for any reason (other than for cause, death or total disability (as
defined in Section 3(d)(iii) below)) at any time upon at least 90 days’ prior
written notice. Upon such a Termination of Employment, the Base Salary which
accrued as of the termination date, the Incentive Compensation payable pursuant
to Section 2(b) for the periods of employment and accrued but unused vacation
pay will be paid after the effective date of termination on the next normal
payroll payment date. Proctor’s right to additional compensation after the
effective date of termination shall cease, except that if Proctor executes a
“Release” (as defined below) within the time period specified by Fidelity or the
Bank, and does not revoke such Release, Proctor will be paid severance equal to
the excess of (i) three times his then Base Salary over (ii) the aggregate
amount payable under Section 8 below. If Proctor is not a Specified Employee (as
defined below) such severance benefit will be payable in 72 equal semi-monthly
installments commencing on the 15th or last day of the month immediately
following the date of the Termination of Employment, whichever date occurs
first, and then continuing on the 15th and last day of each calendar month
thereafter until all such installments are paid. If Proctor is a Specified
Employee, such severance benefit shall not be payable until the first 15th or
last day of the month which is at least six months after Proctor’s Termination
of Employment. All installments, which would have otherwise been required to be
made over such six-month period if Proctor had not been a Specified Employee
shall be paid to Proctor in one lump sum payment as soon as administratively
feasible after the first 15th or last day of the month which is at least six
months after Proctor’s Termination of Employment. After the lump sum payment,
the remaining semi-monthly installments (each equal to 1/72 of the total
severance benefit) will continue on the 15th and last day of each calendar month
until all such installments are paid.
               (ii) Additionally, if Proctor timely executes and does not revoke
a Release and elects such continued participation, the employee welfare benefits
as provided in Section 2(c) shall be continued for eighteen (18) months from the
date of termination at a cost to Proctor not to exceed the amounts paid by
executives for such employee welfare benefits; provided, however, that if
continued participation in any of such employee welfare benefit plans is not
possible under the terms of such plans or any provision of law would create any
adverse tax effect for Proctor, Fidelity or the Bank, due to such participation,
Fidelity will provide substantially identical benefits directly or through an
insurance arrangement or pay Proctor’s costs for such welfare benefits if
continued by Proctor, including as permitted under ERISA. Notwithstanding the
above, if Proctor is a Specified Employee and if Fidelity or the Bank determines
that any portion of such employee welfare benefits are subject to Section 409A
of the Code, then to the extent necessary to avoid taxation under Section 409A,
Proctor will be required to pay for such employee welfare benefits during the
six-month period following his Termination of Employment; provided; however,
that at the end of such six-month period, Fidelity or the Bank will reimburse
Proctor for such payments.
               (iii) For purposes of this Agreement, the term “Release” means a
general release that releases Fidelity, the Bank, their affiliates,
shareholders, directors, officers, employees, employee benefit plans,
representatives, and agents and their successors

4



--------------------------------------------------------------------------------



 



and assigns from any and all employment related claims Proctor or Proctor’s
successors and beneficiaries might then have against them (excluding any claims
for vested benefits under any employee pension plan of Fidelity or the Bank).
               (iv) If Proctor violates any of the undertakings set forth in
Sections 4, 5, 6 and 7 of this Agreement after the Termination of Employment,
any additional compensation and benefits under Sections 3(b)(i) & 3(b)(ii) shall
cease.
               (v) Subsequent to the date of any written notice of termination
provided to Proctor pursuant to Section 3(b) or by Proctor to Fidelity pursuant
to Section 3(c)(ii), Fidelity shall engage the independent accounting firm
regularly utilized by Fidelity (“Accounting Firm”) to provide to Fidelity and
Proctor, at Fidelity’s expense, a determination of whether any compensation
payable to Proctor pursuant to Sections 3(b)(i) & 3(b)(ii) (alone or when added
to all other compensation paid or payable to Proctor by Fidelity and the Bank)
constitutes a “parachute payment” (“Parachute Payment”) as defined in
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”). If
the Accounting Firm determines that any compensation payable to Proctor pursuant
to Sections 3(b)(i) & 3(b)(ii) (alone or when added to all other compensation
paid or payable to Proctor by Fidelity and the Bank) constitutes a Parachute
Payment, the Accounting Firm shall also determine: (A) the amount of the excise
tax to be imposed under Section 4999 of the Code; (B) whether Proctor would
realize a greater amount after Federal and Georgia income taxes (assuming the
highest marginal rates then in effect apply) if the compensation payable to
Proctor pursuant to Sections 3(b)(i) & 3(b)(ii) were reduced (assuming latest
payments are reduced first) so that no amount payable to Proctor hereunder
(alone or when added to all other compensation paid or payable to Proctor by
Fidelity and the Bank) constitutes a Parachute Payment than he would realize
after Federal and Georgia income taxes (assuming the highest marginal rates then
in effect apply) and after imposition of the excise tax under Section 4999 of
the Code if the amounts payable to Proctor hereunder were not so reduced; and
(C), if the Accounting Firm determines in (B) above that Proctor would realize a
higher amount if the compensation payable to Proctor were so reduced, the amount
of the reductions. All determinations shall be made on a present value basis.
The Accounting Firm shall provide to Fidelity and to Proctor a written report of
its determinations hereunder no later than forty-five (45) days prior to the
termination date. No later than fifteen (15) days following his receipt of the
report from the Accounting Firm, Proctor will notify Fidelity in writing of any
disagreement with said report, and, in such case, Fidelity shall direct the
Accounting Firm to promptly discuss its determinations with an accountant or
counsel designated by Proctor in his written notice and seek to reach an
agreement regarding same no later than fifteen (15) days prior to the
termination date, with Fidelity and Proctor, each bearing the cost of their own
accountants or counsel. If no agreement can be reached within thirty (30) days
after the expiration of said fifteen (15) day period, the matter shall be
promptly submitted to binding arbitration under Section 16 hereof by either
party. The determinations so made shall be binding on the parties. If it is
determined hereunder that Proctor would realize a greater amount after Federal
and Georgia income taxes (assuming the highest marginal rates then in effect
apply) if the compensation payable to him pursuant to Sections 3(b)(i) &
3(b)(ii) were reduced (assuming latest payments are reduced first) so that no
amount payable to Proctor hereunder constitutes a

5



--------------------------------------------------------------------------------



 



Parachute Payment, then the amounts payable to Proctor pursuant to
Sections 3(b)(i) & 3(b)(ii) shall be so reduced.
               (vi) As a result of the uncertainty in the application of
Sections 280G and 4999 of the Code, it is possible that amounts will have been
paid or distributed to Proctor that should not have been paid or distributed
under this Section 3(b) (“Overpayments”), or that additional amounts should be
paid or distributed to Proctor under this Section 3(b) (“Underpayments”). If
based on either the assertion of a deficiency by the Internal Revenue Service
against Fidelity or Proctor, which assertion has a high probability of success,
or controlling precedent or substantial authority, an Overpayment has been made,
that Overpayment will be treated for all purposes as a loan ab initio that
Proctor must repay to Fidelity immediately together with interest at the
applicable Federal rate under Section 7872 of the Code; provided, however, that
no loan will be deemed to have been made and no amount will be payable by
Proctor to Fidelity unless, and then only to the extent that, the deemed loan
and payment would either reduce the amount on which Proctor is subject to tax
under Section 4999 of the Code or generate a refund of tax imposed under
Section 4999 of the Code. If based upon controlling precedent or substantial
authority, an Underpayment has occurred, the amount of that Underpayment will be
paid to Proctor promptly by Fidelity. Whether an Overpayment or Underpayment has
occurred may be determined in substantially the same manner as the original
determination.
               (vii) Fidelity and Proctor shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
Fidelity or Proctor, as the case may be, reasonably requested by the Accounting
Firm, and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 3(b).
               (viii) The Federal, state and local income or other tax returns
filed by Proctor shall be prepared and filed on a consistent basis with the
determination with respect to the excise tax payable by Proctor. Proctor, at the
request of Fidelity, shall provide Fidelity true and correct copies (with any
amendments) of his Federal income tax return as filed with the Internal Revenue
Service and corresponding state and local tax returns, if relevant, as filed
with the applicable taxing authority, and such other documents reasonably
requested by Fidelity, evidencing such conformity.
          (c) Termination by Proctor.
               (i) Proctor may have a Termination of Employment by Proctor at
any time upon at least 90 days’ prior written notice to Fidelity and the Bank.
Upon such Termination of Employment Proctor’s right to compensation after the
effective date of termination shall cease. Upon such a Termination of
Employment, the Base Salary which accrued as of the termination date, the
Incentive Compensation payable pursuant to Section 2(b) for the periods of
employment and accrued but unused vacation pay will be paid after the effective
date of termination on the next normal payroll payment date.
               (ii) Notwithstanding the foregoing, if Fidelity or the Bank fails
to perform any of its material obligations hereunder and such failure continues
for sixty (60)

6



--------------------------------------------------------------------------------



 



days after written notice thereof by Proctor to the Board, termination by
Proctor of this Agreement for such failure shall be deemed to constitute a
Termination of Employment by Fidelity and the Bank without cause under Section
3(b) of this Agreement. A reduction in the responsibilities and authority of
Proctor as provided in Section l(b) shall constitute a breach of a material
obligation of Fidelity and the Bank hereunder.
          (d) Termination Upon Death or Disability.
               (i) Proctor shall have a Termination of Employment upon his
death, or (10) business days after written notice by Fidelity of termination
during the continuance of the total disability (as hereinafter defined) of
Proctor.
               (ii) Upon Termination of Employment upon death or by Fidelity
upon total disability, Proctor’s right to compensation after the effective date
of termination shall cease . Upon such a Termination of Employment, the Base
Salary which accrued as of the termination date, the Incentive Compensation
payable pursuant to Section 2(b) for the periods of employment and accrued but
unused vacation pay will be paid after the effective date of termination on the
next normal payroll payment date. Fidelity and the Bank shall have no obligation
to pay any compensation for periods after the effective date of such termination
under this Section 3(d).
               (iii) The term “total disability” means the inability of Proctor
to substantially perform his duties hereunder for a continuous period of ninety
(90) days unless such period is extended in writing by Fidelity, in which event,
for such greater period. Total disability shall be deemed to commence upon the
expiration of such continuous ninety (90) day period or such greater period, if
so extended. In the event of any dispute as to the “total disability” of Proctor
or the expiration of said ninety (90) day period or such greater period, if so
extended, the matter shall be resolved by the decision of a single physician,
serving as an arbitrator, mutually selected or appointed in accordance with the
rules of the American Arbitration Association, Atlanta, Georgia. The decision of
the arbitrator shall be binding on all parties hereto. Proctor agrees to submit
medical records requested and to submit to such examination and testing
reasonably requested by such physician.
          (e) Life Insurance Policies. Termination of this Agreement or the
benefits payable hereunder for any reason, including pursuant to Section 3(a),
(b), (c) or (d) hereof, shall not terminate the duty of Fidelity and the Bank to
maintain or continue the Great-West Policy, the New York Life Policy or the West
Coast Life Policy (including all replacement and substitute policies, as
hereafter mutally agreed in writing) pursuant to Section 2(d) and 2(e) hereof,
including any substitute plan or policy hereafter mutually agreed to.
Notwithstanding any other provision of this Agreement, if Proctor is a Specified
Employee and if Fidelity determines that the maintenance of the Great-West
Policy, the New York Life Policy or the West Coast Life Policy is subject to
Section 409A of the Code, then, to the extent necessary to avoid taxation under
Section 409A, Proctor will be required to pay for the maintenance of the
Great-West Policy, the New York Life Policy or the West Coast Life Policy during
the six-month period following his Termination of Employment; provided; however,
that at the end of such six-month period, Fidelity or the Bank will reimburse
Proctor for such payments.

7



--------------------------------------------------------------------------------



 



     4. Covenant Not to Compete. Proctor agrees that during his employment with
Fidelity or the Bank and for a period of eighteen (18) months after Proctor’s
Termination of Employment for any reason other than a Termination of Employment
by Fidelity or the Bank, that Proctor shall not, on his own behalf or on
another’s behalf, work in any management or executive capacity in the business
of providing banking or banking related services. This restriction shall apply
only within a 50-mile radius of 3490 Piedmont Road, Atlanta, Georgia 30305.
Proctor agrees that because of the nature of Fidelity’s and the Bank’s business,
the nature of Proctor’s job responsibilities, and the nature of the Confidential
Information and Trade Secrets of Fidelity and the Bank which Fidelity and the
Bank will give Proctor access to, any breach of this provision by Proctor would
result in the inevitable disclosure of Fidelity’s and the Bank’s Trade Secrets
and Confidential Information to its direct competitors.
     5. Non-Solicitations of Clients and Customers. Proctor agrees that during
his employment with Fidelity or the Bank and for a period of eighteen
(18) months after Proctor’s Termination of Employment for any reason, Proctor
will not directly or indirectly solicit, contact, call upon, communicate with or
attempt to communicate with any client or customer of Fidelity or the Bank for
the purpose of providing banking or banking related services. This restriction
shall apply only to any client or customer of Fidelity or the Bank with whom
Proctor had material contact during the last twelve months of Proctor’s
employment with Fidelity or the Bank. “Material contact” means interaction
between Proctor and the client or customer which takes place to further the
business relationship. “Clients” and “customers” include, but are not limited
to, depositors and commercial, SBA or construction loan customers.
     6. Non-Solicitations of Employees. Proctor agrees that during his
employment with Fidelity or the Bank and for a period of eighteen (18) months
after Proctor’s Termination of Employment for any reason, Proctor will not
recruit, hire or attempt to recruit or hire, directly or by assisting others,
any other employee of Fidelity or the Bank with whom Proctor had material
contact during Proctor’s employment with Fidelity or the Bank. This restriction
shall apply only to recruiting, hiring or attempting to recruit or hire any
employee for the purpose of working in the business of providing banking or
banking related services.
     7. Confidentiality, Proprietary Information and Inventions.
          (a) During the term of Proctor’s employment with Fidelity or the Bank,
and at all times thereafter, Proctor shall not use or disclose to others,
without the prior written consent of Fidelity and the Bank, any Trade Secrets
(as hereinafter defined) of Fidelity or the Bank, or any subsidiary thereof or
any of their customers, except for use or disclosure thereof in the course of
the business of Fidelity or the Bank (or that of any subsidiary), and such
disclosure shall be limited to those who have a need to know.
          (b) During the term of Proctor’s employment with Fidelity or the Bank,
and for eighteen (18) months after Proctor’s Termination of Employment for any
reason, Proctor shall not use or disclose to others, without the prior written
consent of Fidelity and the Bank, any Confidential Information (as hereinafter
defined) of Fidelity or the Bank, or any subsidiary thereof or any of their
customers, except for use or disclosure thereof in the course

8



--------------------------------------------------------------------------------



 




of the business of Fidelity or the Bank (or that of any subsidiary), and such
disclosure shall be limited to those who have a need to know.
          (c) Upon Proctor’s Termination of Employment for any reason, Proctor
shall not take with him any documents or data of Fidelity or the Bank or any
subsidiary or of any customer thereof or any reproduction thereof and agrees to
return any such documents and data in his possession at that time.
          (d) Proctor agrees to take reasonable precautions to safeguard and
maintain the confidentiality and secrecy and limit the use of all Trade Secrets
and Confidential Information of Fidelity, the Bank and all subsidiaries and
customers thereof.
          (e) Trade Secrets shall include only such information constituting a
“Trade Secret” within the meaning of subsection 10-1-761(4) of the Georgia Trade
Secrets Act of 1990, including as hereafter amended. Confidential Information
shall include all information and data which is protectable as a legal form of
property or non-public information of Fidelity or the Bank or their customers,
excluding any information or data which constitutes a Trade Secret.
          (f) Trade Secrets and Confidential Information shall not include any
information (A) which becomes publicly known through no fault or act of Proctor;
(B) is lawfully received by Proctor from a third party after Termination of
Employment without a similar restriction regarding confidentiality and use and
without a breach of this Agreement; or (C) which is independently developed by
Proctor and entirely unrelated to the business of providing banking or banking
related services.
          (g) Proctor agrees that any and all information and data originated by
Proctor while employed by Fidelity or the Bank and, where applicable, by other
employees or associates under Proctor’s direction or supervision in connection
with or as a result of any work or service performed under the terms of
Proctor’s employment, shall be promptly disclosed to Fidelity and the Bank,
shall become Fidelity and/or the Bank’s property, and shall be kept confidential
by Proctor. Any and all such information and data, reduced to written, graphic,
or other tangible form and any and all copies and reproduction thereof shall be
furnished to Fidelity and the Bank upon request and in any case shall be
returned to Fidelity and the Bank upon Proctor’s Termination of Employment.
          (h) Proctor agrees that Proctor will promptly disclose to Fidelity and
the Bank all inventions or discoveries made, conceived, or for the first time
reduced to practice in connection with or as a result of the work and/or
services Proctor performs for Fidelity or the Bank.
          (i) Proctor agrees that he will assign the entire right, title, and
interest in any such invention or inventions and any patents that may be granted
thereon in any country in the world concerning such inventions to Fidelity and
the Bank. Proctor further agrees that Proctor will, without expense to Fidelity
or the Bank, execute all documents and do all acts which may be necessary,
desirable, or convenient to enable Fidelity and the Bank, at its

9



--------------------------------------------------------------------------------



 



expense, to file and prosecute applications for patents on such inventions, and
to maintain patents granted thereon.
     8. Consideration for Non-Compete, Non-Solicitation and Non-Disclosure
Provisions. In consideration of Proctor’s undertakings set forth in Sections 4,
5, 6 and 7 above, with respect to periods after Termination of Employment,
Fidelity or the Bank will pay Proctor a “Non-Compete Benefit” as described
below. If Proctor is not a Specified Employee, the Non-Compete Benefit will be
payable in 36 equal semi-monthly installments, each installment in an amount
equal to forty percent (40%) of his Base Salary in effect immediately prior to
the Termination of Employment divided by 24, commencing on the 15th or last day
of the month immediately following the date of the Termination of Employment,
whichever date occurs first, and then continuing on the 15th and last day of
each calendar month thereafter until all such installments are paid. If Proctor
is a Specified Employee, the Non-Compete Benefit shall not become payable until
the first 15th or last day of the month which is at least six months after
Proctor’s Termination of Employment. All installments which would have otherwise
been required to be made over such six-month period if Proctor had not been a
Specified Employee, shall be paid to Proctor in one lump sum payment as soon as
administratively feasible after the first 15th or last day of the month which is
at least six months after Proctor’s Termination of Employment. After the lump
sum payment, the remaining semi-monthly installments (each equal to forty
percent (40%) of his Base Salary in effect immediately prior to Termination of
Employment divided by 24) will continue on the 15th and last day of each
calendar month until all such installments are paid. If Proctor violates any of
the undertakings set forth in Sections 4, 5, 6 and 7 of this Agreement, Proctor
waives and forfeits any and all rights to any further payments under this
Agreement, including but not limited to, any additional payments, compensation
or severance he may otherwise be entitled to receive under this Agreement,
whether pursuant to this Section or otherwise.
     9. Specific Performance. Because of Proctor’s knowledge and experience,
Proctor agrees that Fidelity shall be entitled to specific performance, an
injunction, temporary injunction or other similar relief without the posting of
a bond or other security in addition to all other rights and remedies it might
have for any violation of the undertakings set forth in Sections 4, 5, 6 and 7
of this Agreement. In any such court proceeding, Proctor will not object thereto
and claim that monetary damages are an adequate remedy.
     10. Maximum Payments. The total amount payable hereunder as severance pay
(as set forth in Sections 3(b)(i) & 3(b)(ii)) and consideration for the
non-compete, non-solicitation and non-disclosure provisions (as set forth in
Section 8) shall not exceed three times Proctor’s Base Salary.
     11. No Setoff. Nothing in this Agreement will limit or otherwise affect
such rights as Proctor may have under any other contract or agreement with
Fidelity, the Bank or Affiliates, except as specifically set forth in such
contract or agreement. Amounts which constitute vested benefits or which Proctor
is otherwise entitled to receive under any employee benefit plan, policy,
practice or program of or any contract or agreement (collectively, “programs”)
with Fidelity or the Bank at or subsequent to Proctor’s Termination of
Employment will be payable in accordance with such programs.

10



--------------------------------------------------------------------------------



 



     12. Indemnification of Proctor. Fidelity shall indemnify Proctor and shall
advance reimbursable expenses incurred by Proctor in any proceeding against
Proctor, including a proceeding brought in the right of Fidelity, as a director
or officer of Fidelity or any subsidiary thereof, except claims and proceedings
brought directly by Fidelity against Proctor, to the fullest extent permitted
under the Articles of Incorporation and By-Laws of Fidelity and the Georgia
Business Corporation Code, as amended from time to time. Such indemnities and
advances shall be paid to Proctor on the next normal payroll payment date after
Proctor’s rights to such amounts are no longer in dispute; provided, however,
that if Proctor is a Specified Employee such payments shall not be made before
the date that is six months after the date of Proctor’s Termination of
Employment.
     13. Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been given upon receipt when delivered by hand or upon delivery to the address
of the party determined pursuant to this Section when delivered by express mail,
overnight courier or other similar method to such address or by facsimile
transmission (provided a copy is also sent by registered or certified mail or by
overnight courier), or five (5) business days after deposit of the notice in the
US mail, if mailed by certified or registered mail, with postage prepaid
addressed to the respective party as set forth below, which address may be
changed by written notice to the other party:
If to Fidelity or the Bank:
Fidelity Southern Corporation
3490 Piedmont Road
Suite 1550
Atlanta, Georgia 30305
Attn: Board of Directors
If to Proctor:
H. Palmer Proctor, Jr.
c/o Fidelity Southern Corporation
3490 Piedmont Road, Suite 1550
Atlanta, Georgia 30305
     14. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon and enforceable by Proctor and his estate, personal representatives
and heirs, and by Fidelity and the Bank and its successors and assigns. This
Agreement and the payments hereunder may not be assigned, pledged or otherwise
hypothecated by Proctor.
     15. Entire Agreement. This Agreement, including the Great-West Policy, the
New York Life Policy or the West Coast Life Policy and the Proctor Management
Continuity Agreement are intended by the parties hereto to constitute the entire
understanding of the parties with respect to the employment of Proctor as an
employee and officer of Fidelity and election as a member of the Board of
Fidelity and the Bank and supersedes all prior agreements and understandings,
oral or written.

11



--------------------------------------------------------------------------------



 



     16. Binding Arbitration/Attorney Fees. Except as otherwise specifically
provided herein, including as provided in Section 9 hereof, Specific
Performance, all disputes arising under this Agreement shall be submitted to and
settled by arbitration. Arbitration shall be by one (1) arbitrator selected in
accordance with the rules of the American Arbitration Association, Atlanta,
Georgia (“AAA”) by the AAA. The hearings before the arbitrator shall be held in
Atlanta, Georgia and shall be conducted in accordance with the rules existing on
the date thereof of the AAA to the extent not inconsistent with this Agreement.
All reasonable costs and expense incurred in connection with any such
arbitration proceedings and those incurred in any civil action to enforce the
same shall be borne by the party against which the decision is rendered. To the
extent that Proctor is entitled to reimbursement of any such costs and expenses,
such reimbursements shall be paid to Proctor on the next normal payroll payment
date after Proctor’s rights to such reimbursements are no longer in dispute;
provided, however, that if Proctor is a Specified Employee such payments shall
not be made before the date that is six months after the date of Proctor’s
Termination of Employment.
     17. Amendments. This Agreement may not be amended or modified except in
writing signed by both parties.
     18. Waivers. The failure of either party to insist upon the strict
performance of any provision hereof shall not constitute a wavier of such
provision. All waivers must be in writing.
     19. Future Employers. Fidelity or the Bank may notify anyone employing
Proctor or evidencing an intention to employ Proctor as to the existence and
provisions of this Agreement and may provide any such person or organization a
copy of this Agreement. Proctor agrees that for a period of 18 months after
Proctor’s Termination of Employment for any reason, Proctor will provide
Fidelity and the Bank the identity of any employer Proctor goes to work for
along with Proctor’s job title and anticipated job duties with any such
employer.
     20. Governing Law. This Agreement shall be deemed to be made in and in all
respects shall be interpreted, construed and governed by and in accordance with
the laws of the State of Georgia, excluding its conflicts of laws.
     21. Compliance with Section 409A. This Agreement is intended to satisfy the
requirements of Code Section 409A and shall be construed and interpreted in
accordance therewith.
22. Definitions. For purposes of this Agreement:
          (a) “Affiliate” means any entity with whom Fidelity or the Bank would
be considered a single employer under Code Sections 414(b) or 414(c).
          (b) “Specified Employee” means an employee who is (i) an officer of
Fidelity having annual compensation greater than $135,000 (with certain
adjustments for inflation after 2005), (ii) a five-percent owner of Fidelity or
(iii) a one-percent owner of

12



--------------------------------------------------------------------------------



 



Fidelity having annual compensation greater than $150,000. For purposes of this
Section, no more than 50 employees (or, if lesser, the greater of three or
10 percent of the employees) shall be treated as officers. Employees who
(i) normally work less than 17 1/2 hours per week, (ii) normally work not more
than 6 months during any year, (iii) have not attained age 21 or (iv) are
included in a unit of employees covered by an agreement which the Secretary of
Labor finds to be a collective bargaining agreement between employee
representatives and Fidelity (except as otherwise provided in regulations issued
under the Code) shall be excluded for purposes of determining the number of
officers. For purposes of this Section, the term “five-percent owner”
(“one-percent owner”) means any person who owns more than five percent (one
percent) of the outstanding stock of Fidelity or stock possessing more than five
percent (one percent) of the total combined voting power of all stock of
Fidelity. For purposes of determining ownership, the attribution rules of
Section 318 of the Code shall be applied by substituting “five percent” for
“50 percent” in Section 318(a)(2) and the rules of Sections 414(b), 414(c) and
414(m) of the Code shall not apply. For purposes of this Section, the term
“compensation” has the meaning given such term by Section 414(q)(4) of the Code.
The determination of whether Proctor is a Specified Employee will be based on a
December 31 identification date such that if Proctor satisfies the above
definition of Specified Employee at any time during the 12-month period ending
on December 31, he will be treated as a Specified Employee if he has a
Termination of Employment during the 12-month period beginning on the first day
of the fourth month following the identification date. This definition is
intended to comply with the specified employee rules of Section 409A(a)(2)(B)(i)
of the Code and shall be interpreted accordingly.
          (c) “Termination of Employment” means the termination of Proctor’s
employment with Fidelity, the Bank and all Affiliates; provided, however, that
Proctor will not be considered as having had a Termination of Employment if
(i) Proctor continues to provide services to Fidelity, the Bank or any Affiliate
as an employee at an annual rate that is at least equal to 20 percent of the
services rendered, on average, during the immediately preceding three full
calendar years of employment (or, if employed less than three years, such lesser
period) and the annual remuneration for such services is at least equal to
20 percent of the average annual remuneration earned during the final three full
calendar years of employment (or if less, such lesser period), (ii) Proctor
continues to provide services to Fidelity, the Bank or any Affiliate in a
capacity other than as an employee and such services are provided at an annual
rate that is 50 percent or more of the services rendered, on average, during the
immediately preceding three full calendar years of employment (or, if employed
less than three years, such lesser period) and the annual remuneration for such
services is 50 percent or more of the annual remuneration earned during the
final three full calendar years of employment (or, if less, such lesser period)
or (iii) Proctor is on military leave, sick leave or other bona fide leave of
absence (such as temporary employment by the government) so long as the period
of such leave does not exceed six months, or if longer, so long as the
individual’s right to reemployment with Fidelity, the Bank or any Affiliate is
provided either by statute or by contract. If the period of leave exceeds six
months and Proctor’s right to reemployment is not provided either by statute or
by contract, the Termination of Employment will be deemed to occur on the first
date immediately following such six-month period. For purposes of this Section,
annual rate of providing services shall be determined based upon the measurement
used to determine Proctor’s base compensation.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

                  FIDELITY SOUTHERN CORPORATION    
 
           
 
  By:   /s/ David R. Bockel
 
        Name: David R. Bockel         Title: Chairman, Compensation Committee  
 
 
                FIDELITY BANK    
 
           
 
  By:   /s/ David R. Bockel    
 
                Name: David R. Bockel         Title: Chairman, Compensation
Committee    
 
                PROCTOR    
 
           
 
      /s/ H. Palmer Proctor, Jr.                   H. Palmer Proctor, Jr.
   

14



--------------------------------------------------------------------------------



 



ATTACHMENT A
INCENTIVE COMPENSATION
     For each calendar year during the term of the Agreement, the Compensation
Committee (“Committee”) of the Board of Directors of Fidelity will establish in
its sole discretion (after discussion with Proctor) the percentage of base
salary available for incentive compensation consideration and the executive
incentive compensation evaluation criteria, which will include corporate and
individual performance measurements, goals and objectives, both financial and
non-financial, for such calendar year prior to or at the commencement of the
calendar year. Proctor will be paid incentive compensation (“Incentive
Compensation”), if any, in cash as determined by the Committee following its
evaluation of Corporate and individual performance relative to the executive
compensation criteria established at the beginning of the calendar year and such
other measures or modifications as the Committee at its sole discretion, may
consider.
     The Committee has determined that in 2007 Proctor will be eligible for 20%
of base compensation as Incentive Compensation, or such amount as may be
determined by the Compensation Committee. The Committee will evaluate Fidelity’s
and Proctor’s 2007 performance relative to the following financial and
non-financial measurements, goals and objectives, and such other measures and
modifications as the Committee, in its sole discretion, may consider in the
determination of Incentive Compensation to be paid for 2007.

  1.   Financial Performance Measurements based on the approved 2007 Budget
(These measurements may be modified for evaluation purposes at any time during
2007 based on changes in the strategic plan, the business plan, competitive or
economic factors, changes in regulatory or accounting rules, laws or regulations
or such other factors as the Compensation Committee, in its sole discretion, may
determine.):

  §   Net income     §   Earnings per share (EPS)     §   Return on equity (ROE)
    §   Return on assets (ROA)     §   Total stockholder return     §   Loan
growth     §   Asset quality     §   Deposit growth     §   Net interest margin
    §   Noninterest income     §   Noninterest expense management and control  
  §   Business unit net income

  2.   Non-financial Corporate and Individual Goals including but not limited
to:

  §   Compliance with laws and regulations including Compliance and Safety and
Soundness ratings of 2 or better     §   Hiring proven lenders and managers, as
identified, to grow loans and deposits or develop, expand or improve operations
and products and services and their delivery

 



--------------------------------------------------------------------------------



 



  §   Opening new branches and loan production offices to profitably expand
market presence     §   Market share growth     §   Development/expansion of
profitable products/services and delivery systems     §   Furtherance of or
achievement of strategic goals and objectives     §   Individual performance
based on competitive, legal, regulatory, and economic conditions     §   Such
other factors as the Compensation Committee in its sole discretion may consider
in determining the amount, if any, of Incentive Compensation to be awarded.

     The right of Proctor to receive Incentive Compensation, if any, hereunder
related to a calendar year shall vest on the last day of such calendar year. In
the event Proctor is entitled pursuant to the Agreement and the determination of
the Committee at its sole discretion to Incentive Compensation for a period of
less than a full year, the Incentive Compensation, if any, for such year shall
vest on the last day of his employment.
     Within 60 days after the end of 2007, management shall calculate and
evaluate Fidelity’s and Proctor’s performance relative to the 2007 Criteria and
provide such calculations and evaluations to the Committee for its review.
     The Committee shall, within 90 days after the end of 2007, make its own
independent assessment of the extent to which the 2007 Criteria and such other
measures and modifications as the Committee, in its sole discretion, may
consider have been achieved; and, based on its assessment, shall award Incentive
Compensation in such amounts, if any, as it deems to have been earned by
Proctor.
     The Committee may revise or modify the 2007 Criteria for the year to the
extent the Committee, in the exercise of its sole and absolute discretion,
believes necessary or deems equitable in light of any unexpected or unusual or
non-recurring circumstances or events, including but not limited to, changes in
accounting rules, accounting practices or procedures, tax and other laws and
regulations, or in the event of mergers, acquisitions, divestitures,
unanticipated increases in regulatory fees or costs, any extraordinary or
unanticipated competitive or economic circumstances, or any other factors as the
Committee may determine.
     In addition, in determining whether or to the extent that any one or more
of the 2007 Criteria have been met, the Committee may adjust the Corporation’s
financial results to exclude the effects of any or all extraordinary items (as
determined under generally accepted accounting principles) and any other unusual
or non-recurring items that distort year-to-year comparisons of results or
otherwise distort results for the year (either on an entity, business unit, or
consolidated basis) and consider the impact on results of other events,
including but not limited to, charges or costs associated with restructurings of
the Corporation, discontinued operations, acquisitions or dispositions of
business entities or assets, reorganizations, mergers or divestures, the effects
of competition or economic conditions, and of changes in tax, regulatory or
accounting rules, laws or regulations.

2



--------------------------------------------------------------------------------



 



     Payment is to be made in cash promptly after the amount is determined but
in no event later than April 15 of the calendar year following the calendar year
for which the Incentive Compensation is earned. The Committee, in its sole
discretion, during a calendar year may make a non-refundable prepayment of a
portion of the Incentive Compensation to Proctor if it believes that the partial
payment will not exceed the amount of the Incentive Compensation for that
calendar year.

                  FIDELITY SOUTHERN CORPORATION    
 
           
 
  By:   /s/ David R. Bockel
 
        Name: David R. Bockel         Title: Chairman, Compensation Committee  
 
 
                FIDELITY BANK    
 
           
 
  By:   /s/ David R. Bockel    
 
                Name: David R. Bockel         Title: Chairman, Compensation
Committee    
 
                PROCTOR    
 
           
 
      /s/ H. Palmer Proctor, Jr.                   H. Palmer Proctor, Jr.
   

3